Citation Nr: 1453182	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-20 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for prostate cancer, status post radical prostatectomy.

2. Entitlement to service connection for bilateral hearing loss.

3. Entitlement to service connection for ischemic heart disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1966 to May 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In pertinent part, the June 2010 rating decision denied service connection for prostate cancer, status post radical prostatectomy and bilateral hearing loss.  The July 2010 rating decision denied service connection for ischemic heart disease.

The issue of entitlement to service connection for prostate cancer, status post radical prostatectomy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The weight of the evidence is against a finding that the Veteran's bilateral hearing loss had its onset during military service or is otherwise related to such service.

2. The Veteran had active service in Thailand during the Vietnam Era, likely near the perimeter, and on the facts of this case he is presumed to have been exposed to herbicides (Agent Orange) during such service. 

3. The Veteran's ischemic heart disease is presumed related to herbicide exposure while serving in Thailand.





CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely   accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA's duty to notify the Veteran was satisfied prior to the initial rating decision through a notice letter dated in December 2009 that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claims, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran was requested to submit any evidence in his possession and has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  He was also apprised of how VA determines disability ratings and effective dates.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained.  He has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was provided a VA audiological examination in May 2010, which is adequate for the purposes of determining service-connection for his hearing loss claim as it involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an etiological opinion with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.



Legal Criteria

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In adjudicating these claims, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Bilateral Hearing Loss

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

For the purposes of applying the laws administered by VA, the thresholds for normal hearing are between 0 and 20 decibels, and higher thresholds show some degree of hearing loss.  Hensley. at, 157.  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that bilateral hearing loss is the result of military service.  Specifically, he contends that his military occupation specialty as a maintenance specialist placed him directly on the flight line which exposed him to aircraft noise throughout his shifts.  His DD Form-214 reflects that his military occupation specialty (MOS) was a maintenance specialist, a position consistent with noise exposure.

In light of the above evidence, the Board finds that the Veteran's own statements, coupled with the service records, demonstrate exposure to noise during service.  38 U.S.C.A. § 1154(a),(b).  Accordingly, such in-service noise exposure is established.

Having conceded in-service noise exposure, the question for consideration is whether the Veteran's diagnosed bilateral hearing loss is related to such in-service exposure.

The service treatment records are absent findings, complaints of, or treatment for bilateral hearing loss.  The Veteran had an audiological examination at entrance into military service in January 1966 and at separation from service in April 1969.  Although he reported childhood hearing loss in the report of medical history at entrance into service and the January 1966 examination report indicated some degree of hearing loss at 500 Hertz for both ears and at 4000 Hertz for the left ear, there was no hearing disability for VA purposes at entrance into military service.  Moreover, the Veteran had normal hearing acuity at separation from military service, with no downward threshold shifts at any frequency.  The Board notes that prior to November 1967, audiometric results were reported in standard set forth by the American Standards Association ("ASA").  Since November 1, 1967, those standards have been set by the International Standards Organization ("ISO")-American National Standards Institute ("ANSI").  As the entrance examination pre-dated October 1967, the audiometric data have been appropriately converted to ISO units.

In light of such evidence, the Board finds that bilateral hearing loss was not manifested during military service. 

Post-service VA treatment records first report complaints of hearing loss in October 2009.  At that time, the appellant reported military and occupational noise history.   Thereafter, the he was diagnosed with mild to severe sensorineural hearing loss for the right ear and mild to severe mixed hearing loss for the left ear.

The appellant provided the results from a November 2009 private audiological examination.  The private audiologist diagnosed bilateral sensorineural hearing loss and determined that based on the appellant's reported history of noise exposure during military service, the hearing loss was most likely the result of acoustic trauma suffered while in the military or during combat.  

The Veteran was afforded a VA examination in May 2010.  The examiner diagnosed bilateral hearing loss, mixed, in the higher frequencies.  She noted that the appellant's January 1966 entrance examination and April 1969 separation examination reflected normal hearing sensitivity bilaterally with no significant threshold shifts documented between the two dates.  She opined that given that the appellant had hearing within normal limits at the time of discharge from military service, had occupational noise exposure for years following the military as well as the mixed versus sensorineural hearing loss on examination, it was less likely than likely that is present hearing loss was the result of acoustic trauma in the military.

After a review of the evidence, the Board finds that service connection for bilateral hearing loss is not warranted.

There are conflicting medical opinions of record regarding the etiology of the Veteran's bilateral hearing loss.  However, after weighing the opinions, the Board finds the VA audiological examination more probative than the private audiogram of record.  In this regard, the VA examiner's opinion was based on a review of the Veteran's medical records, service treatment records and the Veteran's contentions.  The opinion is also consistent with the other evidence of record and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.).  As such, it is highly probative.  Moreover, while it is unclear whether the examiner recognized that the audiometric readings at the entrance examination needed to be converted, the essential bases for her opinion, normal hearing shown on separation with no downward shift in auditory acuity, were properly understood.

Conversely, there is no indication that the private audiologist reviewed the claims file or the appellant's service treatment records prior to rendering her decision.  Moreover, her opinion was based on the Veteran's statements regarding in-service noise exposure and provided no discussion of the appellant's post-service noise exposure.  As such, the opinion is assigned limited probative weight.

In light of the above, the Board finds that the probative medical opinion weighs against the Veteran's claim.  Therefore, direct service connection for bilateral hearing loss is not warranted.

It is unclear whether the VA examiner recognized the need to convert the in-service entrance audiometric examination to the ISO standard.  However, because the numeric data did not establish hearing loss for VA purposes, this potential failure on the part of the examiner did not prejudice the Veteran here.  

The Board has also considered whether service connection on a presumptive basis is warranted.  Although the Veteran asserts that hearing loss began during military service and continued since that time, there is no objective evidence of record to support that assertion.  Notably, audiometric testing during service does not show a decrease in hearing acuity, nor does the evidence suggest that hearing loss manifested to a degree of ten percent or more within one year after discharge.  See 38 C.F.R. § 3.307(a)(3).

As the disorder in question is a chronic disease under 38 C.F.R. § 3.309(a), service connection is possible solely on the basis of evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, in this case no hearing loss was complained of at separation.  Moreover, the evidence does not indicate any complaints of hearing loss until October 2009, approximately 40 years after military service.  The passage of so many years between the Veteran's separation from active service and the first indication of hearing loss, while not dispositive,  is evidence against the Veteran's assertions that he has had hearing loss since service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board acknowledges that such absence of documented treatment, in and of itself, is not a basis for discrediting his lay statements of continuity.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Here, however, the Veteran did not raise a claim of service connection until 2009, decades after separation.  If he had been experiencing symptoms since service, it is reasonable to expect that he would have raised a claim sooner.  He also failed to expressly report any problems with hearing loss (as opposed to "ear nose and throat trouble" generally)  at separation, further undercutting claims of continuous symptoms.  Therefore, in light of the foregoing, continuity of symptomatology has not been established.

The Board does not question the Veteran's assertion of noise exposure in service.  While he has stated his bilateral hearing loss is related to active service, and is competent to report symptoms observable to a layperson, he is not competent to independently render a medical opinion regarding the nexus between active service and the current disability.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the appellant's lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

In sum, the preponderance of the evidence is against the claim and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107.

II. Ischemic Heart Disease

Certain diseases associated with exposure to herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. § 1116(a) (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014). 

A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

VA procedures for verifying exposure to herbicides in Thailand during the Vietnam Era are detailed in the VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C ("M21-1MR").  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure. 

The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  However, this applies only during the Vietnam Era, from February 28, 1961, to 
May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10. (q).

The Veteran asserts that his ischemic heart disease is related to Agent Orange exposure while serving in Thailand and Vietnam.

In statements submitted by the Veteran, he reported that he landed in Vietnam and spent approximately 1 to 2 hours on the ground before being transferred to the Udorn Air Force Base in Thailand.  He further indicated that while stationed in Thailand, he was assigned to the 432nd Air Police Squadron as an Augmentee Air Police which put him on guard duty on the perimeters of the air force base.

While it is unclear whether the Veteran served in Vietnam, his service records indicate that he was stationed at the Udorn Air Force Base in Thailand from May 1967 to June 1968.  Although it was noted that his air force specialty was aircraft maintenance specialist, records dated in June 1967 demonstrate that he was selected to be the security police augmentee for the squadron.  The tour of duty was noted as lasting for 30 days.

In light of the above, the Board finds that the appellant had service in Udorn, Thailand and his duties placed him on the perimeter of the air force base.  As such, he is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Post-service treatment records confirm the Veteran's diagnosis of coronary artery diseases.  Therefore, service connection is warranted for ischemic heart disease on a presumptive basis due to herbicide exposure.  

In sum, the weight of the evidence establishes that the Veteran has a diagnosis of coronary artery disease, and that he had presumed herbicide exposure during service.  As such, service connection is warranted for the claimed disability on a presumptive basis.  38 C.F.R. §§ 3.102, 3.307(a)(6), 3.309(e).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for ischemic heart diseases is granted. 


REMAND

The Veteran contends that his prostate cancer is related to Agent Orange exposure while serving in Thailand and Vietnam.

As previously noted, the Veteran was stationed at the Udorn Air Force Base in Thailand from May 1967 to May 1968.  As such, the appellant is presumed to have been exposed to herbicide exposure.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that the Veteran was diagnosed with prostate cancer.  The most recent treatment records associated with the claims file indicate that the appellant had a bilateral radical prostatectomy with lymphadenectomy in August 2009.  As the most recent medical records associated with the claims files are dated in August 2009, outstanding VA and private treatment records regarding treatment for prostate cancer, status post radical prostatectomy should be obtained.

Additionally, the Board notes that the appellant has not been afforded a VA examination in conjunction with his claim.  Therefore, on remand the Veteran should be afforded a VA examination to determine the etiology of his prostate cancer and to determine if there are any residuals of prostate cancer subsequent to the prostatectomy.  Given that herbicide exposure has been conceded, a finding of any residuals during the appeal period would enable a grant of service connection.  Because the surgery was performed prior to the initiation of the claim on appeal, the absence of residuals would preclude a grant of service connection on the basis of a lack of current disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records for prostate cancer, status post radical prostatectomy.

2. Take necessary steps to obtain outstanding private treatment records regarding treatment for the Veteran's prostate cancer, status post radical prostatectomy.  Efforts to obtain these records should continue until the records are obtained, unless it is reasonably certain that the records do not exist or that further efforts would be futile. 

3. Schedule the Veteran for a VA examination to determine the nature of his prostate cancer, status post radical prostatectomy.  The claims file, including a copy of this remand, should be provided to the examiner for review.

The examiner is to identify any residuals of prostate cancer experienced by the Veteran from November 2009 onward.  

4. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


